The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 08/15/2022 have been entered. Claims 1 and 3 remain pending in the application. Claim 1 has been amended by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 15127040, filed on 09/19/2016 which is a national stage entry of application PCT/US2015/023000 with the International Filing Date of 03/27/2015 that claims priority from Provisional Application 61/977171, filed on 04/09/2014.  
 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the amended claim 1 recites the claim limitation where “the chief ray emanating from a center of, and orthogonal to, an image generator of the image forming device, and direct at least a portion of the chief ray as an image ray to an eye, the partial reflector making an oblique angle with the image ray at a location of the partial reflector where the image ray intersects the partial reflector”. However this phrase limitation is not supported in the original specification. The phrase “the chief ray emanating from a center of, and orthogonal to, an image generator of the image forming device” does not have support in the original specification. No support for this phrase was cited by the Applicant, and the limited insight is shown in Fig. 1A. However, Fig. 1A shows only a schematic cross-sectional view of a head mountable display system 100, where the chef ray 103 appears to emanate roughly from the center of the image sensor 101b, not the image generator 101a, and while the image ray 103 may appear to be roughly orthogonal to some part of image generator, this hard to verify given small geometry and the schematic nature of Fig. 1A. Furthermore, the phrase regarding that the partial reflector positioned to receive a chief ray from an image generated by an image forming device, and “direct at least a portion of the chief ray as an image ray to an eye”,  which according to the specification and descriptions of Figs. 1A-B means that after the chief ray has undergone polarization and reflection transformations from chief ray 103 to ray 115, ray 119, ray 121, and ray 125 which after it is transmitted through the quarter-wave retarder 109 and passes through reflective polarizer 107 becomes digital image ray 127 that is then visible to an eye 129. Thus the partial reflector can not make an oblique angle with the image ray at a location of the partial reflector where the image ray intersects the partial reflector, since the image ray does not intersect the partial reflector. Applicant has not pointed out where the new claim limitation is supported, nor does there appear to be a written description of the claim limitations noted above in the application as filed.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported (see MPEP 2163.04, Sec. I). 
	Claim 3 depends on claim 1 and therefore inherits the same issues. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim limitations where “the chief ray emanating from a center of, and orthogonal to, an image generator of the image forming device, and direct at least a portion of the chief ray as an image ray to an eye, the partial reflector making an oblique angle with the image ray at a location of the partial reflector where the image ray intersects the partial reflector”. However this phrase limitation is confusing because it is unclear how it can be treated given that it is not supported in the original specification (see 112(a) section above), and since it is unclear what is a center of an image generator of the image forming device, as a specific part or a module, how close to such center is the chef ray emitted and how close to orthogonal direction is the chief ray emitted? Moreover, it is unclear if the chef ray or any part of it, or the image ray or any part of the image ray can make an oblique angle at a location of the partial reflector where the image ray or chef ray intersects it? For the purposes of examination, the above limitations will be treated broadly, such that any chef ray may emanated from some center of some part of image generator of image forming device in roughly/approximately orthogonal manner to some part of image generator, and that at least some portion or part of chief ray or image ray may form at least close to an oblique angle with angle with partial reflector at a location of the partial reflector where the image ray or chef ray intersects it. It is suggested to amend the claim and provide explanations for support and clarity in order to remove the indefiniteness issues. 
Claim 3 depends on claim 1 and therefore inherits the same deficiencies. 

 	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoppe (of record, see Information Disclosure Statement of  01/17/2020) US 6075651 A. 
In regard to independent claim 1, Hoppe teaches (see e.g. Figs. 1-6) a head-mountable display (i.e. compact collimating apparatus for headset heads-up display device (HUD), as depicted in e.g. Figs. 1-6, see Abstract, col. 1 lines 5-8, 64-col. 2 line 51, col. 3 line 9-col. 4 line 25, col. 5 line 37-col. 6 line 32, where for brevity elements of Figs. 5-6 are referenced), comprising: 
a lens comprising opposing first and second major surfaces (i.e. as doublet of plano-convex 501 and plano-concave 503 lens, col. 5 line 37-col. 6 line 32 with opposing left and right surfaces of 503 and 501, or top and bottom surface of doublet 501/503 as depicted in e.g. Fig. 5) and a partial reflector embedded 5in the lens between (i.e. partial reflective coating 505, col. 5 line 37-col. 6 line 32, Fig. 5, and equivalent to 113 in Figs. 1, 3-4), the first and second major surfaces ( 505 is embedded in doublet lens 501/503 and makes oblique angles with opposing left and right surfaces of 503 and 501, or top and bottom surface of doublet 501/503 as depicted in e.g. Fig. 5); 
a reflective polarizer disposed adjacent the lens (i.e. as PS element 507, see Abstract, col. 1 line 66-col. 2 line 9, col. 3 lines 10-22, col. 5 line 37-col. 6 line 20); and 
a quarter-wave retarder disposed between the reflective polarizer and the partial reflector (i.e. as quarter wave plate 506, col. 5 line 37-col. 6 line 20, as depicted in Figs. 5-6), 
the partial reflector positioned to receive a chief ray from an image generated by an image forming device (i.e. as 505 is positioned to receive any chief ray of image information from source 509, col. 5 line 37-col. 6 line 32, Fig. 5-6), the chief ray emanating from a center of, and orthogonal to, an image generator of the image forming device (i.e. as 505 is positioned to receive any chief ray including chief ray emanating from a center of, and orthogonal to, an image generator e.g. LCD or CRT the imaging device i.e. image source 509, col. 5 line 37-col. 6 line 32, as depicted in Figs. 5-6) and direct at least a portion of the chief ray as an image ray to an eye (i.e. directing any such chief ray and a portion of chief ray e.g. on either side of the central chief ray and central chief ray of image information from 505 in conjunction with 506, 507 to eye of observer 525, col. 5 line 37-col. 6 line 32, Figs. 5-6), the partial reflector making an oblique angle with the image ray  at a location of the partial reflector where the image ray intersects the partial reflector. (i.e. as best understood given the 112 issues and interpretation noted above, as e.g. side ray(s) of image information of 509 and chief (central) ray of image information from 509 due to geometry, surface variations and tolerances, makes oblique angles with partial reflector 505, and as e.g. chef ray in 601 strikes lower part of reflective coating 505 and makes oblique angles with partial reflector 505, col. 5 line 37-col. 6 line 32, as best depicted  Figs. 5-6).
  
Regarding claim 3, Hoppe teaches (see e.g. Figs. 1-6) that the partial reflector (505, 113) comprises a broadband partial mirror (i.e. 505, 113 partial reflective coating is dielectric coating with approximately 50% reflectance and 50% transmittance, col. 3 lines 45-50, col. 5 line 25—col. 6 line 30).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kollin US 20140240843 A1 (of record).
In regard to independent claim 1, Kollin teaches (see e.g. Figs. 1-5) a head-mountable display (i.e. near-eye display system e.g. heads-up display system,4(HUD), as depicted in e.g. Figs. 1-4, see Abstract, paragraphs [02-03,11-14, 17-26), comprising: 
a lens comprising opposing first and second major surfaces (i.e. optic 200 with reflective combiner optic 210 and prism 201 with 206, 208, having incident surface of 210 for background light 216 and  light output interface side 212 of 201, as depicted in e.g. Fig. 2A-B, and equivalents in Figs. 3A-B, paragraphs [17-27]) and a partial reflector embedded 5in the lens between the first and second major surfaces (i.e. as inside surface of 210 that reflects light from image source 202, and transmits outside background light 216,  which is embedded between incident surface of 210 for background light 216 and light output interface side 212 of 201, as depicted in e.g. Fig. 2A-B, and equivalents in Figs. 3A-B, paragraphs [17-27]); 
a reflective polarizer disposed adjacent the lens (i.e. as reflective polarizer 211 adjacent to 208, 206 and 210, Fig. 2A-B,  paragraphs [21-27]); and 
a quarter-wave retarder disposed between the reflective polarizer and the partial reflector (i.e. as quarter wave plate 218, between 211 and inside surface of 210, as depicted in Figs. 2A-B, paragraphs [21-27]), 
the partial reflector positioned to receive a chief ray from an image generated by an image forming device (i.e. as inside surface of 210 positioned to receive image(s) as any chief ray from locations 220(a)-(n) of image source 202, Figs. 2A-B, paragraphs [21-27], Figs. 2A-3B), the chief ray emanating from a center of, and orthogonal to, an image generator of the image forming device (as chef ray emanating a center e.g. lower, upper or roughly middle center of 202 source e.g. locations 220(a)-(n) and orthogonal to at least some part of image generator i.e. image producing device in image source , Figs. 2A-B, see paragraphs [19-27]), 
  and direct at least a portion of the chief ray as an image ray to an eve (i.e. directing any such chief ray from locations 220(a)-(n) through the system toward the user's eye 214 as rays caring image from image source, paragraphs [21-27], Figs. 2A-3B), the partial reflector making an oblique angle with the image ray at a location of the partial reflector where the image ray intersects the partial reflector. (i.e. as best understood and treated under 112(a,b) issues noted above, as due to geometry and reflection of image rays from 220(a)-(n) are making oblique angle(s) with inner surface of partial reflector 210 where the image rays from 220(a)-(n) intersect with 210 inner surface, see paragraphs [21-27], as depicted in Figs. 2A-3B).
  
Regarding claim 3, Kollin teaches (see e.g. Figs. 1-6) that the partial reflector (inner surface of 210) comprises a broadband partial mirror (i.e. 210 as partially transmissive mirror, paragraphs [21-27], Figs. 2A-3B).


Response to Arguments

Applicant's arguments filed in the Remarks dated 08/15/2022 have been fully considered but they do not present any substantial arguments, other than stating that currently pending claims are patentable over Hoppe reference. Specifically, Applicant only stated on page 4 of the Remarks that the amended claim(s) are patentable over Hoppe reference. The Examiner disagrees. As presented in the rejection above, Hoppe teaches all limitations of claims 1 and 3, as e.g. Hoppe teaches (see e.g. Figs. 1-6) a head-mountable display (i.e. compact collimating apparatus for headset heads-up display device (HUD), as depicted in e.g. Figs. 1-6, see Abstract, col. 1 lines 5-8, 64-col. 2 line 51, col. 3 line 9-col. 4 line 25, col. 5 line 37-col. 6 line 32, where for brevity elements of Figs. 5-6 are referenced), comprising: 
a lens comprising opposing first and second major surfaces (i.e. as doublet of plano-convex 501 and plano-concave 503 lens, col. 5 line 37-col. 6 line 32 with opposing left and right surfaces of 503 and 501, or top and bottom surface of doublet 501/503 as depicted in e.g. Fig. 5) and a partial reflector embedded 5in the lens between (i.e. partial reflective coating 505, col. 5 line 37-col. 6 line 32, Fig. 5, and equivalent to 113 in Figs. 1, 3-4), the first and second major surfaces ( 505 is embedded in doublet lens 501/503 and makes oblique angles with opposing left and right surfaces of 503 and 501, or top and bottom surface of doublet 501/503 as depicted in e.g. Fig. 5); 
a reflective polarizer disposed adjacent the lens (i.e. as PS element 507, see Abstract, col. 1 line 66-col. 2 line 9, col. 3 lines 10-22, col. 5 line 37-col. 6 line 20); and 
a quarter-wave retarder disposed between the reflective polarizer and the partial reflector (i.e. as quarter wave plate 506, col. 5 line 37-col. 6 line 20, as depicted in Figs. 5-6), 
the partial reflector positioned to receive a chief ray from an image generated by an image forming device (i.e. as 505 is positioned to receive any chief ray of image information from source 509, col. 5 line 37-col. 6 line 32, Fig. 5-6), the chief ray emanating from a center of, and orthogonal to, an image generator of the image forming device (i.e. as 505 is positioned to receive any chief ray including chief ray emanating from a center of, and orthogonal to, an image generator e.g. LCD or CRT the imaging device i.e. image source 509, col. 5 line 37-col. 6 line 32, as depicted in Figs. 5-6) and direct at least a portion of the chief ray as an image ray to an eye (i.e. directing any such chief ray and a portion of chief ray e.g. on either side of the central chief ray and central chief ray of image information from 505 in conjunction with 506, 507 to eye of observer 525, col. 5 line 37-col. 6 line 32, Figs. 5-6), the partial reflector making an oblique angle with the image ray  at a location of the partial reflector where the image ray intersects the partial reflector. (i.e. as best understood given the 112 issues and interpretation noted above, as e.g. side ray(s) of image information of 509 and chief (central) ray of image information from 509 due to geometry, surface variations and tolerances, makes oblique angles with partial reflector 505, and as e.g. chef ray in 601 strikes lower part of reflective coating 505 and makes oblique angles with partial reflector 505, col. 5 line 37-col. 6 line 32, as best depicted  Figs. 5-6).
No additional substantial arguments were presented after page 4 of the Remarks dated 08/15/2022. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/
Primary Examiner, Art Unit 2872




4Application No.: Case No.: 74976US004